Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 11/21/22, Applicant amended the independent claims.  However, note the addition of Ledwich to the 103 below.  See the 103 rejection below.
Also, Examiner notes the 11/21/22 Interview.
Also, the 101 is still found to apply.  No new additional elements have been added.  See the 101 below.
Since the Applicant was given the opportunity with Applicant’s 3/10/22 submission and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant presented no evidence or arguments at all about Official Notice.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 9, 17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite identifying an occurrence of a linear advertisement aired on a network channel of a multichannel video programming distributor system; estimating a first subscriber audience of the multichannel video programming distributor system exposed to the linear advertisement; Identifying a second subscriber audience of the multichannel video programming distributor system provided an addressable advertisement during the occurrence of the linear advertisement; determining a residual audience from the first subscriber audience and the second subscriber audience, wherein the residual audience comprises viewers in the first subscriber audience that are not in the second subscriber audience; and generating a database identifying advertising inventory based on the residual audience; and generating a database identifying advertising inventory based on the residual audience, selling an inventory of ads.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The only additional elements or hardware are by a processing system including a processor.  This is considered generic.  Also, the hardware in the system claim not in the method claim is considered generic because of its absence from the method claim.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-8, 10-16, 18-20 are not considered directed to any additional non-abstract claim elements. Claim 8 has a distributed computing environment.  This is considered generic.  There are no other additional elements or hardware in the dependent claims.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lykes (20200374599) in view of Ledwich (20150269632).
Claims 1, 9, 17.    Examiner note Applicant Spec at Fig. 2d.   Also, Applicant Spec at [2] describes linear ad as broadcast type ads.  Applicant Spec at [26] describes addressable ad as a targeted ad. Based on Applicant Spec at [35] a residual ad is interpreted as set-tops that got a linear/broadcast ad and not a targeted ad.
Based on Applicant Spec and the 2/7/22 Interview and the 3/10/22 Remarks, Examiner makes the following notes.  The first subscriber audience is the original group who receives or would receive the broadcast/national/linear ad.  The second subscriber audience is the subgroup or the original group who gets the targeted/addressable ad. So, the residual audience is the group who actually does get the original national/linear ad after the addressable ad group is removed.  So, residual audience = original broadcast/national audience – the addressable/target ad audience. 
Lykes discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitates a performance of operations, the operations comprising (Figs. 1, 2):
identifying an occurrence of a linear advertisement for a time slot on a network channel of a multichannel video programming distributor system (for multichannel video programming distributor system see MVPD at [2]; for other features see linear at [9]; see national ad at [3, 23]; for time slot features see time slot/spot/avail and national at [3,23]);
estimating a first subscriber audience of the multichannel video programming distributor system that would be exposed to the linear advertisement in the time slot from the multichannel video programming distributor system (see linear ad avails at [9, 3, 23]; see measurement and estimate at [40]; [26] also shows actual viewership; see Nielsen at [40, 43]; see “[40]… For example, a critical question for an advertising campaigns is how many viewers are tuned to (watching) a particular program at a particular time. The server of the measurement system can provide an estimate of the number of ad impressions expected to be delivered by an ad insert prior to the ad selection decision.” And “[43]… hat knows what every set top box in its network is tuned to and can therefore estimate how many ad impressions can be delivered at a particular time for a particular program.”);
identifying a second subscriber audience of the multichannel video programming distributor system provided an addressable advertisement in the time slot of the linear advertisement, wherein the identifying occurs before the time slot (See time slot/avaiI at [3, 23], see tuning data for true impression count [51], see “[0084] The edge server 1146 then modifies the schedule file to replace the originally identified ad with the replacement ad. The modified schedule file is sent via path 1109 to the ad insertion database server 1126 and then via path 1112 to the ad insertion server 1184 in the headend.”, and the system tracks the replacement ads made and the total cost for billing for that, see verification log, fail the original ad,  replacement ad, billing and finance, appropriate billing at [88]; see [64] which shows aggregating all ad insertions that occurred at a particular network and time; also see replacement ad of original ad at [74, 83, 84, 85, 88, 90]; see log of replacement ad displayed at [88]; and [33] shows audience info for actual viewership at [26]; Also, Examiner notes the 112 for the feature dated 6/17/22 for “who are scheduled to receive” that replaced “provided” from the 3/10/22 copy of the claims.).
Lykes does not explicitly disclose determining demographic information of a residual audience from the first subscriber audience and the second subscriber audience, wherein the residual audience comprises viewers in the first subscriber audience that are not in the second subscriber audience.  However, Lykes discloses tracking actual viewership at [26, 40, 51] and actual ad impressions delivered [41].  And, Lykes discloses tracking VAST/targeted/custom/replacement ads actually delivered [49, 88] and also VAST/targeted/custom confirmation of VAST ads delivered [49]. And, Lykes discloses tracking demographics and actual and viewer demographics (see demographics at [36, 40, 44, 55, 65]).  And, Lykes discloses tracking actual viewership of ads and all data from all ad processing for invoicing and reporting for executed ad campaigns [31, 51] and of total impressions served [51] and invoicing of ads based on this detailed info [31, 52].  And, at [64] Lykes discloses that all successful and unsuccessful ad impressions are tracked.  And, Lykes discloses that verification files and viewer measurement data are gather into a common database to make better performance reports [67].  And, Lykes discloses that the verification files/log can have a record of each “fail” of the original ad where the original ad got replaced.  So, in Lykes the count of original ad viewers who actually saw the original ad is original ad viewers minus the record of “fails” of the original ad.  Each “fail” in [88] of Lykes is where the replacement ad replaced the original ad.   And, this original ad viewers who did not “fail”, or get a replacement ad, equals the original ad viewers who did actually did see the original ad.  So, the original ad viewers who did not get a “fail” in [88] is equivalent to the claimed residual audience.  So, in [88] of Lykes, Lykes tracks the success vs fail of the original ad and then bills accordingly.  Hence, Lykes renders obvious the residual audience as original audience who got an original ad did and not get a replacement ad.  And, Ledwich discloses demographics of the targeted ad that is to be placed (see demographics at [15-17, 19]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Lykes tracking of each “fail” of the original ad ([88]) to Lykes tracking of original ads presented to arrive at the success or the original ad or the residual audience who actually saw the original ad.  And, it would be obvious to add Ledwich’s demographics of the ad to be placed to Lyke’s tracking actual and viewer demographics. One would have been motivated to do this in order to better place targeted ads (as seen with Lykes and target at [4, 5]).
Lykes further discloses selling an inventory of advertisements for the time slot  based on the demographic information of the audience ([36, 40] and claims 8, 9, also using the now known demographic info as a targeting parameter for advertisers reads on selling ads as the ads are sold based on the now known demographic targeting parameter; also [65-68]; also see demographic and avail/slot at [36, 44]).  Lykes does not explicitly disclose based on the demographic information of the residual audience (Examiner notes Applicant Spec at [35] for this feature).  However, Lykes discloses tracking the residual audience as the audience who viewed the original broadcast ad and not the replacement ad (see [88] of Lykes which tracks the success vs fail of the original ad and then bills accordingly).  So, because it is billed for, Lykes knows the number of residual ads seen.  And, Lykes knows the viewership demographic info for the ad actually seen ([40]).  Hence, Lykes knows the demographic info for the residual audience. And, Ledwich discloses demographics of the targeted ad that is to be placed (see demographics at [15-17, 19]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Lykes residual audience ad information to Lykes demographic ad info for ad targeting and Ledwich’s demographic info for future ad placement.  One would have been motivated to do this in order to better target and sell ads.
In further regards to claim 17, Lykes further discloses and generating, by the processing system, a database identifying advertising inventory based on the residual audience (Lykes discloses invoicing and database at Figs. 1, 2 and file servers and database at [31]).
Claim 2, 10, 18.    Lykes further discloses the device of claim 1, wherein the demographic information of the residual audience (see the demographic info at [33, 36, 40]; also see independent claim and demographics above).  Lykes further discloses is determined before a time of the time slot (Examiner notes that Applicant Spec at [28, 35] has a residual audience database for marketing and billing and selling ads; Examiner notes the 112 on the 6/17/22 copy of the claims for this feature; and see the features in the independent claim preceding for residual audience and demographics, and Lykes also discloses using that info for future ad selling at [36, 40] and claims 8, 9, which show using the now known demographic info as a targeting parameter for advertisers reads on selling ads as the ads are sold based on the now known demographic targeting parameter; so future ads for a time slot can be sold based on past determined audience info as seen at [36]).
Claim 3, 11, 19.    Lykes further discloses the device of claim 2, wherein the demographic information comprises information gathered by the multichannel video programming distributor system about subscribers in the first subscriber audience (see demographic at [33, 36, 40, 44, 55, 65]).
Claim 4, 12, 20.    Lykes further discloses the device of claim 3, wherein the demographic information comprises age, gender, nationality, race, education, occupation, income, marital status, location, or a combination thereof (see the demographic info at [33, 36, 40, 44, 55, 65]; also the or a combination thereof is interpreted to mean that one or one or several could be present but not necessarily all).
Claim 5, 13.    Lykes further discloses the device of claim 1, wherein the second subscriber audience of the multichannel video programming distributor system is identified by a record of providing the addressable advertisement to a set-top box of each member of the second subscriber audience ([31, 41, 49, 51, 88]).
Claim 7, 15.    Lykes further discloses the device of claim 1, wherein the operations further comprise generating a database identifying advertising inventory based on the residual audience (Lykes discloses invoicing and database at Figs. 1, 2 and file servers and database at [31]).
Claim 8, 16.    Lykes further discloses the device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed computing environment (see websites at [5] and web based service at [73] which indicates Internet).

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lykes (20200374599) in view of Ledwich (20150269632) in view of Official Notice. 
Claim 6, 14.    Lykes further discloses the device of claim 1, wherein the first subscriber audience is estimated  for subscribers of the multichannel video programming distributor system based on ratings of a national TV panel (estimate at [26], estimates from 3rd parties at [36], estimates from 3rd parties like Nielsen [40, 43], “[40]… The server of the measurement system can provide an estimate of the number of ad impressions expected to be delivered by an ad insert prior to the ad selection decision.”).  Lykes does not explicitly disclose by subsampling.  However, Examiner takes Official Notice that Nielsen and the other 3rd parties at [43] are known to do sampling and subsampling to arrive at their estimates.  These services are known to sample and extrapolate rather than getting all actual info from all actual viewers.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add sampling to Nielsen’s estimates.  One would have been motivated to do this in order to better estimate.
Since the Applicant was given the opportunity with Applicant’s 3/10/22 submission and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant presented no evidence or arguments at all about Official Notice.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ledwich [18, 19, 92] and [16, 44] describes relevant features; so does Muller [3, 5, 102] and Doe [12].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688         
11/21/22